[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                                No. 08-15539                 ELEVENTH CIRCUIT
                                                                 Sept. 10, 2009
                            Non-Argument Calendar
                                                              THOMAS K. KAHN
                          ________________________
                                                                    CLERK

                      D.C. Docket No. 07-80062-CR-KAM

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

CHARLIE WYNE,

                                                         Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                              (September 10, 2009)

Before CARNES, WILSON and COX, Circuit Judges.

PER CURIAM:

      Charlie Wyne appeals his convictions for possession of a firearm and

ammunition by a convicted felon; possession with intent to distribute at least five
grams or more of cocaine base; and knowingly carrying a firearm and ammunition

during and in relation to a drug trafficking crime. Wyne argues the district court

abused its discretion when it denied his request for a recess, which prevented him

from presenting testimony from a defense witness.

      The parties agree the district court’s denial of this motion for a recess is

reviewed for an abuse of discretion. However, we are precluded “from reviewing an

issue raised on appeal if it has been waived through the doctrine of invited error.”

United States v. Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009) (emphasis and

citation omitted). The “doctrine of invited error is implicated when a party induces

or invites the district court into making an error.” Id (quoting United States v. Stone,

139 F.3d 822, 838 (11th Cir. 1998).

      We do not find the court abused its discretion when it refused Wyne’s request

for a recess. But even if the court erred, Wyne invited the error of which he now

complains. During trial, a defense witness failed to appear at her scheduled time of

9:00 a.m. Wyne told the court that he would exclude her as a witness if she did not

arrive by 10:00 a.m. (R.6-114 at 21.) After Wyne’s defense witness failed to arrive

by his self-imposed deadline, the district court proceeded with the trial. Accordingly,

we affirm Wyne’s convictions and sentences.

      AFFIRMED.

                                           2